Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rositch et al. (US 10,632,805).
Regarding claim 1, Rositch et al. ‘805 teaches (figure 4) a hydroelastic damper (200) comprising at least one resilient assembly including a first resilient assembly, the first resilient assembly comprising a first inner strength member/ main tube (216) that is engaged at least in part in a first outer strength member/ main body (202), the first inner strength member (216) and the first outer strength member (202) being movable relative to each other at least in translation along a longitudinal axis (as shown in the figure below) (Col. 6 Lines 35-45), the first resilient assembly comprising a first resilient member/recoil damper (236, 238) secured to the first outer strength member (202) and to the first inner strength member (216) so as to provide resilient return of the first outer strength member (202) and of the first inner strength member (216) 

    PNG
    media_image1.png
    625
    1091
    media_image1.png
    Greyscale


Regarding claim 3, Rositch et al. ‘805 teaches (figure 4) the hydroelastic damper (200) wherein the first floating piston (230) slides along the first inner strength member (216), with at least two first guide rings being arranged each between the first floating piston and the first inner strength member (216) along which the first floating piston (230) slides (as shown in the figure above) (Col. 5 Lines 16-20, Col. 7 Lines 10-11).
Regarding claim 4, Rositch et al. ‘805 teaches (figure 4) the hydroelastic damper (200) wherein the first floating piston (230) is not fastened to the first resilient assembly and is not fastened to the hydraulic assembly (Col. 7 Lines 10-11).
Regarding claim 5, Rositch et al. ‘805 teaches (figure 4) the hydroelastic damper (200) wherein the first hydraulic chamber is defined in part by the first inner strength member (as shown in the figure above).
Regarding claim 6, Rositch et al. ‘805 teaches (figure 4) the hydroelastic damper (200) wherein the first wall is constrained to move in translation along the longitudinal axis with the first outer strength member (202) (as shown in the figure above).
Regarding claim 9, Rositch et al. ‘805 teaches (figure 4) the hydroelastic damper (200) wherein the hydraulic assembly comprises a casing that includes the first wall, the second hydraulic chamber being defined by the casing and by an expansion piston (224) that is movable in translation relative to the casing (as shown in the figure above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rositch et al. (US 10,632,805) in view of Sequera et al. (US 2017/0043868).
Regarding claims 7 and 8, Rositch et al. ‘805 teaches an invention as discussed above in claim 1. Rositch et al. ‘805 further teaches (figure 4) the hydroelastic damper (200) wherein the first inner strength member (216) exerts thrust on the first floating piston (230) when the first floating piston (230) is in contact with the first inner strength member (216) but it is silent about a point thrust on a first point of the first floating piston and the first point of the first floating piston situated on an axis of symmetry and of revolution of the first floating piston. Sequera et al. ‘868 teaches (figures 2-7) a hollow rod (40) with a pointed tip (as shown in the figure below) penetrating into the outer casing and the pointed tip situated on an axis of symmetry AX (Para 0097-0098). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rositch et al. ‘805 to incorporate the teachings of Sequera et al. ‘868 to configure the first inner strength member to exert a point thrust where the first point of the first floating piston is situated on an axis of the symmetry and of revolution of the first floating piston. One of ordinary skill in art would recognize that doing so would concentrate a force at a point i.e. high pressure and transfer the force uniformly in the radial direction of the floating piston.

    PNG
    media_image2.png
    560
    953
    media_image2.png
    Greyscale

Regarding claim 10, Rositch et al. ‘805 teaches an invention as discussed above in claim 1. Rositch et al. ‘805 further teaches (figure 4) the hydraulic assembly secured to a connection head (204) in alignment with a connection head (204) of the first resilient assembly but it is silent about a ball-joint connection. Sequera et al. ‘868 teaches (figure 2) the first connection member (10) with a “first” head (11) carrying connection means (13) for connecting to a mechanical member, such as a ball joint (Para 0092). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rositch et al. ‘805 to incorporate the teachings of Sequera et al. ‘868 to configure the connection member with a ball-joint connection to connect to a ball-joint mechanical member (Para 0092) . 
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rositch et al. (US 10,632,805) in view of Boutefoy (US 3,091,449).
Regarding claim 11, Rositch et al. ‘805 teaches an invention as discussed above in claim 1 but it is silent about at least one resilient assembly comprising a second resilient assembly, the second resilient assembly comprising a second inner strength member and a second outer strength member that are movable relative to each other at least in translation along the longitudinal axis, the second resilient assembly comprising a second resilient member secured to the second outer strength member ant to the second inner strength member so as to provide resilient return for the second outer strength member and the second inner strength member towards an initial position, the hydroelastic damper comprising a third hydraulic chamber, the hydroelastic damper including a second floating piston that is movable at least in translation along the longitudinal axis relative to the second inner strength member and to the second outer strength member, the third hydraulic chamber having a volume that is variable and that is defined at least by the second floating piston and by a second wall of the hydraulic assembly, the second floating piston hydraulically isolating the second resilient member from the fluid.
However, Boutefoy ‘449 teaches (figure 2) a shock absorber with two pistons (8 and 9) translating longitudinally in opposite directions and forming a symmetric structure (as shown by a dotted line in the figure below) where the fluid is introduced from common orifice (14, the source of fluid for exerting pressure on both piston is the same) (as shown in the figure below). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rositch et al. ‘805 to incorporate the teachings of Boutefoy ‘449 to configure a damper with a second resilient assembly symmetric about the second hydraulic chamber in a longitudinal direction. One of ordinary skill in art would recognize that doing so would ensure the functionality of a damper in case one of the resilient assembly malfunctions.

    PNG
    media_image3.png
    322
    683
    media_image3.png
    Greyscale

Regarding claim 12, modified Rositch et al. ‘805 teaches the hydroelastic damper wherein the second floating piston slides along the second inner strength member, with a second gasket being arranged between the second floating piston and the second inner strength member along which the second floating piston slides.
Regarding claim 13, modified Rositch et al. ‘805 teaches the hydroelastic damper wherein the second floating piston slides along the second inner strength member, at least two second guide rings being arranged each between the second floating piston and the second inner strength member along which the second floating piston slides.
Regarding claim 14, modified Rositch et al. ‘805 teaches the hydroelastic damper wherein the second floating piston is not fastened to the second resilient assembly and is not fasted to the hydraulic assembly.
Regarding claim 15, modified Rositch et al. ‘805 teaches the hydroelastic damper wherein the third hydraulic chamber is defined in part by the second inner strength member.
Regarding claim 16, modified Rositch et al. ‘805 teaches the hydroelastic damper wherein the second wall is constrained to move in translation with the second outer strength member.
Regarding claim 17, modified Rositch et al. ‘805 teaches the hydroelastic damper wherein the first and second resilient assemblies are positioned on either side of the second hydraulic chamber, two ball-join connection heads belonging respectively to the first and second resilient assemblies being in alignment.
Regarding claim 18, modified Rositch et al. ‘805 teaches the hydroelastic damper wherein the second inner strength member exerts point thrust only on a second point of the second floating piston when the second floating piston is in contact with the second inner strength member.
Regarding claim 19, modified Rositch et al. ‘805 teaches the hydroelastic damper wherein the second point of the second floating piston is situated on an axis of symmetry and of revolution of the second floating piston.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guimbal (US 4,915,585) in view of Rositch et al. (US 10,632,805).
Regarding claim 20, Guimbal ‘585 teaches (figures 1 and 3) an aircraft having a rotor contributing to providing the aircraft at least with lift, the rotor comprising a hub (1) carrying a plurality of lift assemblies/blades, wherein the rotor includes at least one damper/ties (29) fastened to at least one lift assembly (Col. 1 Lines 16-17, Col. 13 Lines 40-46) but it is silent about at least one hydroelastic damper according to claim 1. However, Rositch et al. ‘805 teaches at least one hydroelastic damper according to claim 1. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guimbal ‘585 to incorporate the teachings of Rositch et al. ‘805 to configure a rotor with a hydroelastic damper as taught by Rositch et al. ‘805. One of ordinary skill in art would recognize that doing so would enable to test the effectiveness of the hydroelastic damper taught by Rositch et al. ‘805.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/10/2021